Citation Nr: 1023424	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea associated with diabetes mellitus, type II, with 
nephropathy, hypertension, and erectile dysfunction.

2.  Entitlement to an initial, separate, compensable 
disability rating for diabetic hypertension.

3.  Entitlement to an initial, separate, compensable 
disability rating for diabetic nephropathy.



REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

In an April 2004 rating decision, the RO granted service 
connection for diabetes mellitus type II associated with 
herbicide exposure, and assigned the resulting disability a 
20 percent rating effective from December 23, 2003.

In an October 2004 rating decision, the RO in part denied a 
claim for service connection for obstructive sleep apnea, 
claimed as associated with diabetes mellitus, type II.  The 
Veteran perfected an appeal from that denial.

In an April 2005 rating decision, the RO granted service 
connection for diabetic-related nephropathy with 
hypertension.  The RO evaluated the newly service-connected 
nephropathy with hypertension as zero percent disabling, 
effective June 30, 2004.  The Veteran perfected an appeal as 
to the zero percent rating assignment.

A further explanation is necessary for clarity in this case.  
In the April 2005 rating decision, the RO determined that the 
nephropathy with hypertension was related to the service- 
connected diabetes mellitus, type II; and was part of the 
diabetes disease process.  The RO also determined that 
neither the nephropathy nor hypertension, of themselves, 
warranted a separate compensable rating.

As such, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 
and Note 1 following that code, the RO incorporated the newly 
service-connected disability (nephropathy with hypertension) 
with the already service-connected diabetes mellitus, type 
II.  From this point forward, the RO identified the service- 
connected disability as "diabetes mellitus, type II with 
nephropathy and hypertension"; and the RO continued the 
previous disability rating of 20 percent for that 
comprehensive disability.  The Veteran perfected an appeal 
from that decision only as to the assignment of the 
noncompensable disability rating for the nephropathy with 
hypertension.

Subsequently, in a December 2006 rating decision, the RO 
granted service connection for erectile dysfunction, due to 
diabetes mellitus type II, and assigned that condition a zero 
percent rating effective from August 11, 2006.  For the same 
reasons as above, the RO recharacterized the service- 
connected diabetes-related disability to include erectile 
dysfunction; thus, the disability now reads as "diabetes 
mellitus, type II, with nephropathy, hypertension, and 
erectile dysfunction", rated as 20 percent disabling, 
effective from December 23, 2003.  The Veteran did not appeal 
as to the rating for the erectile dysfunction.

In sum, the Veteran's perfected claim on appeal remains as to 
the initial noncompensable rating assigned for the 
nephropathy and the hypertension, even though this disability 
is presently included in the overall disability due to the 
diabetes disease process.  In effect, the Veteran is claiming 
entitlement to a separate compensable evaluation for the 
nephropathy and hypertension, as complications of the 
diabetes.  See Note 1 following 38 C.F.R. § 4.119, Diagnostic 
Code 7913. Potentially, separate ratings could be assigned 
for one or both nephropathy and/or hypertension.  Thus the 
Board is characterizing these issues as separate issues, and 
has set forth the issues as enumerated to reflect this 
characterization.  

The Board remanded this matter in February 2009 for 
additional development.  Such has been completed and this 
matter is returned to the Board for further consideration.

Additional evidence was submitted to the Board in October 
2009 after the most recent adjudication by the Agency of 
Original Jurisdiction was done in September 2009.  In a May 
2010 brief, the Veteran's representative waived AOJ review of 
the additional evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence shows the Veteran's obstructive 
sleep apnea, is less likely than not being caused or 
aggravated by his service-connected diabetes, and was neither 
incurred in nor aggravated by service.

2.  From initial entitlement, the Veteran's diabetic 
hypertension has been manifested by systolic pressure 
predominantly less than 160 and diastolic pressure 
predominantly less than 100, although he is noted to use 
medications to treat his hypertension.

3.  From initial entitlement, the Veteran's diabetic 
nephropathy has not been manifested by renal dysfunction such 
as albumin or albuminuria, hyaline, granular casts, red blood 
cells, edema, or hypertension with diastolic pressure 
predominantly above 100 or systolic pressure predominantly 
above 160, nor has it been manifested by any pathology 
referable to the kidneys.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated 
by service, it may not be presumed to have been incurred in 
or aggravated by service, and was not caused or aggravated by 
service-connected diabetes.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159. 3.303, 3.310 (2009).

2.  The criteria for a separate compensable disability rating 
for diabetic complications of hypertension have not been met 
from initial entitlement. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 &. Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2009).

3.  The criteria for a separate compensable disability rating 
for diabetic nephropathy have not been met from initial 
entitlement. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Codes 7502 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  For claims 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Veteran filed his claim for service connection for sleep 
apnea, hypertension and a kidney condition, all as secondary 
to diabetes in July 2004.  Prior to adjudicating this claim 
in October 2004 (for sleep apnea) and April 2005 (for 
hypertension and nephritis), the RO issued a duty to assist 
letter in August 2004 addressing service connection 
(including on a secondary basis).  

This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement for service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties.  The duty to assist letter notified the Veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

In regards to the hypertension and kidney condition, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  (Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.  The 
RO readjudicated this matter in the September 2009 
supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  VA and private medical records were 
obtained.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination in 
May 2009 addressing the claimed disorder included review of 
the claims folder and examination of the Veteran.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the issue 
decided in this decision.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection-Sleep Apnea

The Veteran claims entitlement to service connection for 
sleep apnea as secondary to his diabetes mellitus.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. 
§§ 3.307, 3.309.

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310. Furthermore, the Court 
has held that the term "disability" as used in 38 U.S.C.A. 
§§ 1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

As well, notice is taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen regarding secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by a 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
Under the changes, the section heading of 38 C.F.R. § 3.310 
was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service treatment records and examination reports, including 
the entrance and separation examinations, are negative for 
any complaints or history of sleep problems.  The Veteran 
repeatedly denied having any trouble sleeping in the reports 
of medical history both on the July 1952 entrance examination 
and the November 1971 separation examination.  

The Veteran has been service connected for diabetes mellitus 
since an April 2004 rating decision granted service-
connection for this condition, effective December 2003. 

Sleep apnea is first shown in private treatment records from 
2004, which included a June 2004 polysomnography report noted 
a history of loud snoring and witnessed apneas.  He underwent 
a study to evaluate for sleep apnea.  The findings from this 
report were interpreted as showing moderate to severe 
positional obstructive sleep apnea, with severe sleep 
disruption and no significant periodic limb movement.  
Another polysomnography report from July 2004 noted that the 
prior study had shown moderate to severe obstructive sleep 
apnea, and current findings showed respiratory disturbance 
index (RDI) of 28 overall and 46 per hour supine.  Current 
findings on the overnight CPAP titration polysomnogram 
demonstrated disrupted sleep problems and poor CPAP 
tolerance, and it was recommended 12 centimeters of water 
pressure (CWP).  

An August 2004 memory disorders evaluation noted the 
diagnosis of obstructive sleep apnea with CPAP titration to 
13 CWP and no significant periodic limb movement.  An October 
2004 memory disorders evaluation follow-up noted that the 
Veteran was last seen in August 2004 by this doctor and that 
he had a diagnosis of sleep apnea that was confirmed by 
polysomnography.  He presently had his CPAP for home use and 
was using it nightly.  He apparently adjusted well to it and 
stated that he was sleeping much better and his energy level 
was considerably improved.

The Veteran underwent a VA examination in March 2005 for 
diabetes and was noted to have complications that included 
episodes of ketoacidosis resulting in hospitalization about 
once a year, as well as tingling and numbness of the right 
hand, as well as frequent urination and diabetic nephropathy.  
He was also noted to have elevated blood pressure, which was 
deemed a likely complication of diabetes.  There was no 
mention of sleep apnea being a complication.  The examiner 
opined that the diabetes did not cause any restriction of 
activities and that the Veteran did not have a non diabetic 
condition that was aggravated by diabetes.

Thereafter, an August 2006 diabetic VA examination is noted 
to describe the history of complications of diabetes to be 
nephropathy and hypertension.  The only other complication 
determined to result from diabetes was erectile dysfunction.  
Otherwise there was no other systemic complications reported 
from the diabetes, and physical examination of the systems, 
to include respiratory system was unremarkable.  The examiner 
opined that the Veteran did not have a non diabetic condition 
that was aggravated by the diabetes. 

A review of the VA and private medical records in the claims 
file after 2004 reveals no pertinent references to his sleep 
apnea.  Rather, the records focus on other major health 
problems, to include bladder cancer and his decline as a 
result of Alzheimer's disease, with no mention made as to his 
sleep apnea.

Based on a review of the foregoing, service connection for 
sleep apnea is not warranted.  It is not shown by the 
evidence to have begun in service, nor is it a direct result 
of any incident that took place in service.

It is also not shown to be caused by or aggravated by the 
Veteran's service-connected diabetes mellitus.  The VA 
examiners, in both the March 2005 and August 2006 VA 
examinations to address diabetic symptoms, did not include 
sleep apnea as being among the complications noted to stem 
from the diabetes.  Additionally, both examiners also opined 
that there was no non diabetic condition that was being 
aggravated by the service connected diabetes; this would 
appear to include the sleep apnea as one of the non diabetic 
conditions not being aggravated by diabetes.  The Veteran has 
not presented any medical evidence to contradict such 
opinions, and the medical evidence pertaining to sleep apnea 
does not include any findings or opinions as to the causation 
of this condition.  

The Veteran's contentions regarding causation of his claimed 
sleep apnea and any relation to his service connected 
diabetes are not shown to be competent medical evidence to 
address this question, which requires medical expertise.  
Where as in this instance there is no evidence showing that 
the Veteran has medical training or expertise, he is not 
competent to offer a medical opinion as to the existence of 
an etiological relationship between his claimed sleep 
disorder and his diabetes. See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 3371, 1376-1377; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In sum, the preponderance of the evidence is against a grant 
of service connection for sleep apnea, and the application of 
the benefit of the doubt does not apply in this instance.

II.  Increased rating for hypertension and nephropathy as 
separate complications of diabetes. 

The Veteran contends that he should receive separate 
compensable ratings for the diabetic complications of 
hypertension and nephropathy.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

The Board observes that the Veteran is currently receiving a 
20 percent rating for diabetes mellitus with nephropathy, 
hypertension and erectile dysfunction as the recognized 
complications, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913.   Note 1 of Diagnostic Code 7913 provides that 
compensable complications of diabetes will be rated 
separately and that noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) 
(2009).  The question in this matter is whether the 
hypertension and /or the nephritis complications from 
diabetes warrant(s) separate compensable evaluation(s).  

A.  Hypertension.

Pursuant to 38 C.F.R. § 1.104, Diagnostic Code 7101 (2008), 
for hypertensive vascular disease, a 10 percent rating is 
warranted when diastolic pressure is predominantly 100 or 
more or when continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, or when systolic pressure 
is predominantly 160 or more; 20 percent is warranted when 
diastolic pressure is predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more; 40 percent when 
diastolic pressure is predominantly 120 or more; and 60 
percent when diastolic pressure is predominantly 130 or more.

A review of the record reflects that the Veteran had evidence 
of hypertension shown late in service, with blood pressure 
readings from November 1971 that included a reading of 
160/100.  Other readings from November 1971 prior to his 
retirement from service had readings that were below 160 
systolic and 100 diastolic, but were nonetheless elevated, 
with systolic readings that randed from 110 to 140 and 
diastolics ranging from 68 to 86 in multiple readings taken 
prior to retirement.  He was referred to as mildly 
hypertensive in a November 1971 consult sheet for ulcers, and 
on his retirement examination his blood pressure reading was 
142/98.

Thereafter, the records from shortly after service do not 
reflect that the Veteran had systolic readings predominantly 
over 160 or diastolic readings of 100 or more.  A September 
1974 record is noted to show a systolic reading of 140, and 
diastolic reading that appears to be in the 80's, but is 
somewhat obscured.  However, an April 1994 record showed a 
blood pressure reading of 160/94, during a time he was 
treated for nosebleed.  There was no indication whether he 
was taking medication.

More recent records reflect that throughout the pendency of 
this appeal, the Veteran's diastolic blood pressure was 
predominantly below 100.  However there are some periods of 
fluctuation for the systolic blood pressure, where it is at 
or above 160.  He is noted to be on medication to control his 
blood pressure, although the exact time he started taking it 
is not made clear.   

A March 2005 VA examination for diabetes noted a history of 
hypertension for 30 years, and he was on prescriptions of 
Ramipril and Cardura for it.  He also had a history of 
diabetes since 1968.  Physical examination revealed 3 blood 
pressure readings that were all 130/78. Cardiovascular and 
pulmonary were unremarkable.  His blood pressure was deemed 
controlled by medications.  Therefore it was deemed not 
indicated to obtain blood pressure readings on separate days.  
The examiner opined that the Veteran suffered from elevated 
blood pressure, diagnosed as hypertension and that it was at 
least as likely as not a complication of his diabetes.  

Private treatment records from 2005-2006 document treatment 
for bladder cancer, with surgery done in March 2005, 
following which he underwent chemotherapy through May 2006.  
During this treatment, his diastolic blood pressure remained 
below 100.  However his systolic blood pressure went up to 
160 or above.  This is shown in a March 2005 record which 
gave a reading of 163/70, a February 2006 record with a 
reading of 186/99, an April 2006 record with reading of 
164/90 and 168/64 and a May 2006 record with a reading of 
161/81.

An August 2006 VA examination for diabetes noted a 20 year 
history of hypertension, treated with Lisionpril and Cardura.  
Examination yielded blood pressure readings of 118/60, 118/62 
and 118/69.  Cardiovascular and pulmonary were unremarkable.  
However EKG did show an abnormal left axis deviation.  For 
the claimed condition of hypertension, the examiner found 
that the subjective factors were the history and the 
objective factors were the use of medications.  A follow-up 
record for his bladder cancer from August 2006 revealed a 
blood pressure reading of 157/90.  

Records from 2007 reflect that the Veteran's blood pressure 
was repeatedly below readings of 160/100.  A May 2007 record 
which noted that he had ended his treatment for bladder 
cancer in May 2006 revealed his current blood pressure was 
143/79.   In August 2007 his blood pressure was 158/83 and in 
November 2007 his blood pressure was 146/72. 

Records from 2008 generally continued to show readings below 
160/100, with readings of 118/70 recorded in May 2008, and 
readings of 146/92, 130/96, 128/66 and 108/68 recorded in 
July 2008, after he had been admitted for a near syncopal 
episode.  The doctor thought the syncope could be due to 
orthostatic hypotension. In November 2008, the systolic 
reading again increased to 166/108, although the reading on 
the right arm was 155/97.  However in January 2009, the blood 
pressure was down to 118/80.  

Records from 2009 mostly address complications arising from 
dementia, and dehydration, with hypovolemic hypernatremia 
resulting in hospitalization in May 2009.  They do include 
some blood pressure readings from May 2009, including 113/74, 
126/90, 124/74, 122/67, 115/71, 120/69, 117/66, 121/70, 
120/67, 116/72, 125/89 and 105/80.  On the day of his 
discharge from the hospital in May 2009, his blood pressure 
was 130/78.

The report of a May 2009 VA hypertension examination included 
review of the claims file.   The Veteran was in an assisted 
living facility and was unable to travel.  The medical record 
was provided by the Veteran's spouse and primary care doctor.  
His hypertension was of longstanding history, treated with 
multiple medications and episodes of syncope, last episode in 
early 2009.  He had Alzheimer's disease and had diminished 
mental capacity.  The current treatment for hypertension was 
ace inhibitor and alpha blocker-specifically Lisinopril and 
Cardura.  Dizziness was the side effects.  His medical 
history revealed no complications of hypertension such as 
hospitalization related to hypertension, heart injury or 
neoplasm,  hypertensive renal disease, epitaxis, headache or 
stroke/TIA related to hypertension or other hypertensive 
related disease.  He did require continuous medication to 
control his hypertension.  
 
Examination included blood pressure of 118/80, 110/70 and 
108/68.  Cardiovascular and pulmonary examination revealed a 
systolic heart murmur at 1/6, and decreased breath sounds in 
both lungs, but was otherwise unremarkable.  The diagnosis 
was hypertension.  There was no hypertensive disease present.  
The effects of the disease on his activities of daily living 
were mild on chores and shopping, moderate on recreation.  He 
reported "yes" to restrictions on exercise, traveling, 
feeding, bathing and toileting and severe on sports.  The 
examiner commented that the Veteran required 24 hour care due 
to dementia.  

Based on a review of the foregoing, the Board finds that an 
initial compensable rating is not warranted for the Veteran's 
hypertension.  

The Board has reviewed all of the medical evidence of record.  
The Veteran's service treatment records are noted to have 
shown some blood pressure readings, but with only one 
diastolic reading over 100.  The post service records, which 
have been discussed at length above, likewise do not reflect 
that the Veteran ever had a history of diastolic blood 
pressure readings that were predominantly 100 or more. Again, 
there is only one diastolic blood pressure reading in the 
service treatment records which is at 100.  The Board 
acknowledges that the Veteran is diagnosed with hypertension 
and has been on continuous medication to control his blood 
pressure.  However, there is no evidence showing a history of 
diastolic blood pressure of 100 or more.  

The Board also notes that aside from the period of time in 
2006 when the Veteran was being treated for bladder cancer, 
his systolic blood pressure is not shown to be primarily 160 
or higher.  The systolic readings are noted to have dropped 
back below 160 after he finished his treatment for the 
cancer.  Aside from the period of treatment for bladder 
cancer in 2006 and a few other isolated times, such as in 
November 1971 (while still on active duty) and in April 1994, 
his systolic readings have been shown to generally be between 
the 100's and 150's.    

The Veteran's current blood pressure readings are normal 
indicating good control with medication.  Accordingly, as the 
criteria for a separate compensable disability rating for 
diabetic hypertension are not met, the claim must be denied.  
The Board has considered whether staged ratings are warranted 
but finds that the evidence does not show a change in the 
severity of the condition such that distinct ratings are 
warranted for different periods of time.

Thus the preponderance of the evidence continues to be 
against an initial compensable rating for diabetic 
hypertension and the application of the benefit of the doubt 
does not apply in this instance.

B.  Diabetic Nephropathy
 
The Board shall now consider whether a separate compensable 
rating is warranted for the Veteran's diabetic nephropathy.  
This condition shall be rated analogous to chronic nephritis 
under 38 C.F.R. § 4.115b, Diagnostic Code 7502, which rates 
the condition under the criteria for renal dysfunction.

Renal dysfunction manifested by albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under diagnostic code 7101, is rated noncompensable.  Renal 
dysfunction with constant albumin or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 warrants a 30 percent rating.  
With constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101, a 60 percent 
rating is warranted.  Renal dysfunction with persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
warrants an 80 percent rating.  Renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular warrants a 100 percent rating.  38 
C.F.R. § 4.115a.

The earliest kidney findings are shown in an April 2002 
abdominal CT which showed a 1.6 centimeter lesion of the left 
kidney, which was suggestive of either a hyperdense cyst or 
possibility of a solid process. Further evaluation with a 
dedicated CT was advised.  A September 2002 CT of the kidney 
diagnosed findings consistent with a complicated hemorrhagic 
cyst at the mid pole of the left kidney without change in 
size from earlier findings.  A February 2003 retroperitoneal 
ultrasound showed findings consistent with hyperdense cyst in 
the midpole of the left kidney, with review of prior CT 
findings shown to be consistent with hyperdense cyst, making 
this a Bosniak II lesion.   A December 2003 renal ultrasound 
diagnosed a mid pole mass which demonstrates differing 
sonographic characteristics than the ones described in prior 
study.  Additionally its location appeared different which 
suggested another renal lesion, with resolution of the 
previously described one.  Recommendations were for a CT 
renal protocol or MRI.  The right kidney appeared normal.  
Urinalysis from January 2004 was negative for bilirubins, 
keytones, nitrates, leukocytes, esterase, or protein.  A July 
2004 renal ultrasound gave an impression of a simple 
appearing cyst, which corresponded with the findings from 
November 2002.  

A diagnosis of a diabetic nephropathy comes from the report 
of a November 2004 record from a private urological clinic 
noted a history of a number of problems including diabetic 
nephropathy.  His creatinine was currently 1.1.  While this 
was in the normal limits, the Veteran did suffer from a 
diminished cretinine clearance.  He additionally was noted to 
have a hyper dense mid-pole renal mass measuring 1.5 
centimeters.  This will require follow-up on a long term 
basis.  The urologist opined that the kidney condition was 
more likely than not caused by diabetes.  

A March 2005 ultrasound of the kidneys revealed the kidneys 
were normal in size, contour and echotexture.  There were no 
solid or cystic lesions on the right kidney.  The left kidney 
showed an anechoic structure on the left kidney not 
significantly changed from July 2004.  

A March 2005 VA examination for diabetic nephropathy noted 
that the Veteran had been suffering from Type II diabetes 
since 1968.  Regarding the nephropathy, this problem had been 
present for 10 years.  There were no complications and the 
Veteran was not on dialysis.  There was no functional 
impairment or time lost from work.  Laboratory testing was 
done and the examiner reviewed the results.  The examiner 
remarked that he had not changed the VA established diagnosis 
of diabetic nephropathy, although at present, the laboratory 
results did not corroborate such a diagnosis.  The examiner 
noted that there was no proteinuria, and BUN and creatinine 
were normal.  The examiner did not change the diagnosis 
because it had been established by the VA earlier, so there 
must have been a reason such diagnosis was given, that this 
examiner did not know.  If the reason for the earlier 
diagnosis were known, the examiner may or may not change the 
current diagnosis.

VA records from 2005 through 2006 revealed treatment for 
bladder cancer with surgery done in March 2005 and 
chemotherapy done through May 2006.  None of the records 
documenting treatment for the bladder cancer reported any 
significant kidney findings, aside from the findings that had 
been noted on renal ultrasounds as noted earlier.  Although 
findings from April 2005 urinalyis showed hematuria, this was 
deemed likely due to post surgery sloughing of a scab, as he 
was noted to have recently had surgery.  Laboratory findings 
such as urinalyisis done were generally negative for 
bilirubins, keytones, glucose, protein, nitrates or 
microalbinurea, except that an April 2006 urinalysis showed 
mico-leuko trace, and one May 2006 urinalysis showed trace 
proteins, while another from the same month showed trace 
keytones.  

The report of an August 2006 VA examination for diabetes 
contained an opinion that the Veteran's diabetes does not 
affect the kidneys.  Laboratory testing was done and reviewed 
by the examiner.  The urinalysis was noted to be absent for 
protein, red blood cells, hyaline casts and granular casts.  
There were findings of leukocyte estercase 1+, white blood 
cells, squamous epithelial cells 6-10 and bacteria was few 
(not significant).  The examiner opined that for the claimed 
condition of nephropathy, there was no diagnosis because 
there was no pathology to render a diagnosis.  

Records from 2008 reveal that he was seen primarily for 
complaints related to Alzheimer's, although in September 2008 
a urine sample was brought in due to his frequent urination 
of about 30 minutes to an hour.  The urine dip was negative 
and he was assessed with frequent urination.  Labs from 
November 2008 are noted to be negative for bilirubin or 
urobilinogin.  The findings from labwork done the same month 
were positive for keytones and blood.  Creatinine and BUN 
were normal.  In December 2008 he was evaluated for recurrent 
bladder tumor, and persistent significant symptoms of lower 
urinary tract symptoms (LUTS) and incontinence.  Again his 
history of Alzheimer's disease and bladder cancer were noted.  
Genitourinary examination was unremarkable and there was no 
sign of pyuria or hematuria.  The urine was sent for 
cytology.  The impression was history of transitional cell 
carcinoma of the bladder with recurrence in 3 years, with 
recommended cystoscopy for the bladder.  The LUTS was 
probably related to enlarged prostate.  

The report of a May 2009 VA examination included review of 
the claims file. The Veteran was in an assisted living 
facility and was unable to travel.  The medical record was 
provided by the Veteran's spouse and primary care doctor.  
The Veteran was described as having prior kidney problems, 
but no current symptoms according to the medical records, and 
his primary care doctor.  The rest of the examination focused 
on hypertension primarily.  However regarding the diabetic 
nephropathy, there was no pathology on the day of the 
examination and he had no symptoms of diabetic nephropathy 
after careful review of the medical records and consult with 
his primary doctor.  

Also in May 2009 the Veteran was hospitalized for hypovolemic 
hyopnatremia, which was deemed to be related to dehydration, 
as he was noted to have significantly decreased his intake 
and acting as though it were difficult to swallow.   He was 
noted to have declined slowly until 2 weeks ago, when he had 
stopped his desire to eat.  Labs revealed that he had a 6.7 
liter free water deficit.  Other differential included 
possible occult infection, new CVA or medication induced.  He 
was noted to be down in fluids based on labs and examination.  
He was also noted to have diabetes mellitus, was not eating 
and had renal insufficiency, and plans included withholding 
atacan and any NSAIDS temporarily and to continue to replace 
fluids.  He was also administered insulin and glucose checks.  
He was rehydrated and his hypovolemic hyponatremia improved 
significantly with rehydration.  Thus the condition was 
deemed likely due to the reduced intake.  Hyperglycemic 
diuresis may be a contributing factor.  His diabetes was not 
currently well controlled, possibly due to infection.  There 
was no obvious source of infection.  Following course of 
hospitalization, he was discharged with the hypovolemic 
hypnatremia having resolved.  

Based on a review of the foregoing, the Board finds that a 
separate compensable rating for diabetic nephropathy is not 
warranted from initial entitlement.  Repeatedly the Veteran 
was found by VA examiners in March 2005, August 2006 and May 
2009 to not have any kidney pathology shown to be related to 
his diabetes, and his lab results were repeatedly noted 
throughout the pendency of this appeal to be absent for 
albumin, hyaline, granular casts, transient or slight edema.  

Repeatedly his BUN and creatinine levels were normal in the 
lab reports.  The veteran did have some blood in his urine 
following his surgery for bladder cancer in March 2005, and 
again in November 2008, there was no opinion that such 
findings were related to his kidneys, with the findings 
attributed to the bladder surgery in 2005 and to prostate 
problems in 2008.  There appears to be no ongoing problem of 
red blood cells shown in the labs.  Other episodes of some 
anomalies in the laboratory results from 2006, to include the 
findings of leukocyte estercase 1+, white blood cells, 
squamous epithelial cells 6-10 and bacteria in the August 
2006 VA examination report, were discounted by the examiner 
as not significant, and did not affect the opinion that the 
Veteran had no evidence of kidney pathology shown. 

Likewise the findings of renal cyst, which were repeatedly 
shown in CT scans and ultrasounds from 2002 to 2005 were 
reviewed by the VA examiners from 2005 through 2009 when they 
provided negative opinions as to there being any active 
kidney pathology.  Thus these findings are shown to not be of 
clinical significance.

Finally, the Board notes that the renal insufficiency noted 
in the more recent records from his hospitalization in May 
2009 are shown to be related to an acute episode of 
hypovolemic hyponatremia which the records reflect fully 
resolved following his hospital treatment.  

The Board notes that other Diagnostic Codes pertaining to the 
genitourinary system are not applicable in this instance 
where the preponderance of the evidence has shown no current 
kidney pathology.  Specifically, none of the VA examinations 
from 2005, 2006 or 2009 attribute any other genitourinary 
dysfunction (such as voiding dysfunction) to the kidneys.  
The Board notes that the record has shown the Veteran to have 
voiding and urinary tract problems that have been attributed 
to bladder cancer and prostate problems.  Again no specific 
kidney pathology has been determined to be present by the VA 
examiners.  

The Board has considered whether staged ratings are warranted 
but finds that the evidence does not show a change in the 
severity of the condition such that distinct ratings are 
warranted for different periods of time.

Thus the preponderance of the evidence continues to be 
against an initial compensable rating for diabetic 
nephropathy and the application of the benefit of the doubt 
does not apply in this instance.


ORDER

Service connection for obstructive sleep apnea is denied.

An initial separate compensable rating for diabetic 
hypertension is denied.

An initial separate compensable rating for diabetic 
nephropathy is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


